Citation Nr: 1106384	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 0 percent for 
hypertension.

3.  Entitlement to an initial rating in excess of 0 percent for 
hemorrhoids.

4.  Entitlement to an initial rating in excess of 0 percent for 
hiatal hernia.

5.  Entitlement to an initial rating in excess of 0 percent for 
left carpal tunnel syndrome for the period from August 1, 2010.

6.  Entitlement to an initial rating in excess of 10 percent for 
patella chondromalacia, right knee.  

7.  Entitlement to an initial rating in excess of 10 percent for 
patella chondromalacia, left knee.  


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1998 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a September 2008 rating decision, the RO, in relevant part, 
granted service connection for hemorrhoids and hiatal hernia, 
assigned each a 0 percent (noncompensable) rating, and denied 
service connection for hypertension.  In a September 2008 
statement, the Veteran disagreed with the initial 0 percent 
rating of both the hemorrhoids and hiatal hernia disabilities and 
the denial of service connection for hypertension.  

In January 2009 the RO issued a statement of the case for the 
appeals seeking higher initial ratings for hemorrhoids and hiatal 
hernia.  In March 2009 the Veteran perfected his appeal only with 
regard to the hiatal hernia claim.  However, during the November 
2010 Board hearing the undersigned heard evidence regarding the 
claim seeking a higher initial rating than 0 percent for 
hemorrhoids.  The Board will accept the substantive appeal; the 
appeal is perfected.  See Percy v. Shinseki, 
23 Vet. App. 37 (2009) (VA waives objection to timeliness of 
substantive appeal by taking actions that lead the Veteran to 
believe that an appeal was perfected).

In a January 2009 rating decision, the RO granted service 
connection for hypertension and assigned an initial 0 percent 
rating.  In May 2009 the Veteran disagreed with the initial 0 
percent rating for the hypertension.  In October 2009, the RO 
issued a statement of the case on the issue of initial rating for 
hypertension.  In October 2009, the Veteran perfected his appeal 
for a higher initial rating than 0 percent for hypertension.

In June 2009 the RO granted service connection for bilateral 
carpal tunnel syndrome and assigned an initial 0 percent rating 
for each wrist.  In a July 2009 notice of disagreement, the 
Veteran disagreed with the initial rating of 0 percent for each 
wrist.  There is no statement of the case or substantive appeal 
on the issue of a higher initial evaluation than 0 percent for 
bilateral carpal tunnel syndrome of record.  

Further, following separate claims, the RO issued rating 
decisions in July 2010 and November 2010 granting temporary 
entitlement to 100 ratings for the right and left carpal tunnel 
syndrome.  The July 2010 rating decision granted a temporary 
total rating for right wrist carpal tunnel syndrome, based on 
surgical or other treatment necessitating convalescence from 
April 2, 2010, and a 10 percent rating effective July 1, 2010 for 
the period after the temporary total rating.  The November 2010 
rating decision granted a 10 percent rating for left wrist carpal 
tunnel syndrome from April 29, 2010, temporary total rating from 
June 11, 2010, and then 0 percent from August 1, 2010.  Because 
the higher ratings assigned for the Veteran's left and right 
wrist carpal tunnel syndrome disabilities during the appeal do 
not represent the maximum ratings available for the disabilities, 
the Veteran's claims remained in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  The Board heard the Veteran's 
testimony during the November 2010 hearing on the issue of 
entitlement to an initial rating in excess of 0 percent for the 
left wrist carpal tunnel syndrome disability.  

In an August 2009 rating decision, the RO denied service 
connection for sleep apnea.  In September 2009, the Veteran 
disagreed with this denial of service connection for sleep apnea.  
The RO issued a statement of the case on this issue in December 
2009.  The Veteran perfected his appeal with a substantive appeal 
in January 2010. 

In November 2010, the Veteran testified at a travel board hearing 
held at the RO in Nashville, Tennessee, before the undersigned.  
A transcript of the hearing has been incorporated into the 
record.

The September 2008 rating decision granted service connection for 
left and right chondromalacia patella, and assigned 10 percent 
initial disability ratings for each knee.  In September 2008, the 
Veteran entered a notice of disagreement with the initial 
disability ratings assigned for the chondromalacia patella of 
each knee.  A statement of the case has not been sent addressing 
these issues.   

The issues of entitlement to service connection for sleep apnea, 
entitlement to an initial rating in excess of 0 percent for 
bilateral carpal tunnel syndrome, and entitlement to initial 
ratings in excess of 10 percent for left knee chondromalacia and 
right knee chondromalacia are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire initial appeal period, the Veteran's 
hypertension is shown to more closely approximate that of a 
history of elevated diastolic blood pressure of predominately 100 
or more with the use of continuous medication for control.

2.  At no time during the entire initial appeal period has the 
Veteran's hypertension been manifested by diastolic pressure that 
more nearly approximates predominantly 110 or more, or systolic 
pressure predominantly 200 or more.

3.  For the entire initial appeal period, the Veteran's 
hemorrhoids have been manifested by mild internal hemorrhoids 
with complaints of occasional bleeding; the hemorrhoids are not 
large, thrombotic, irreducible, with excessive redundant tissue.

4.  For the entire initial appeal period, the Veteran's hiatal 
hernia disability has been manifested by recurring pyrosis 
(heartburn), reflux, and dysphagia (difficulty swallowing).

5.  For the entire initial appeal period, the Veteran's hiatal 
hernia disability has  not manifested in persistently recurrent 
epigastric distress, regurgitation, or substernal arm or shoulder 
pain, and has not been productive of considerable impairment of 
health.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for the assignment of an initial rating of 10 percent 
for the service-connected hypertension are met for the entire 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).

2.  The criteria for an initial rating in excess of 0 percent for 
hemorrhoids have not been met for any period.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.114, Diagnostic 
Code (DC) 7336 (2010).  

3.  The criteria for an initial rating of 10 percent rating for a 
hiatal hernia have been met for the entire period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
  
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), 
prescribes several requirements as to VA's duty to notify and 
assist a claimant with the evidentiary development of a pending 
claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2010).  Appropriate VCAA notice 
was sent to the Veteran in July 2008 and in April 2009.  

In regard to the claims on appeal for higher initial evaluations 
for hypertension, hemorrhoids, and hiatal hernia, the requirement 
of VCAA notice does not apply.  Where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a Notice of Disagreement 
(NOD) with the RO's decision as to the assigned disability rating 
does not trigger additional           38 U.S.C.A. § 5103(a) 
notice.  In any event, the RO did provide notice in October 2008 
of the diagnostic codes and rating criteria.  

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining service treatment records 
and private treatment records.  The Veteran has undergone VA 
general medical examinations in August 2008 and April 2009.  See 
38 C.F.R. §4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are required 
with emphasis on the limitation of activity imposed by the 
disabling condition).  In support of his claim, the Veteran has 
provided copies of additional private treatment reports and 
personal statements.

The Veteran has also testified before the undersigned at a Board 
personal hearing.  There is no indication of any further 
available evidence or information which has not already been 
obtained.  The record as it stands includes sufficient competent 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, no further action is necessary to 
assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations.  Accordingly, the Board will 
adjudicate the claim on the merits.

Rating Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155;          38 C.F.R. 
Part 4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the Veteran.  See 38 C.F.R. §§ 
3.102, 4.3.  When the requirements for a compensable rating of a 
Diagnostic Code are not shown, a 0 percent rating is assigned.  
38 C.F.R. § 4.31 (2010).

In a claim for a greater original rating after an initial award 
of benefits, all of the evidence submitted in support of a 
veteran's claim is to be considered.  See Fenderson v. West, 12 
Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Board has considered the Veteran's statements and sworn 
testimony regarding symptoms of disability.  The Veteran is 
competent to report symptoms because this requires only personal 
knowledge as it comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).

Initial Rating for Hypertension

Under Diagnostic Code 7101, a 10 percent rating is warranted for 
hypertensive vascular disease (hypertension and isolated systolic 
hypertension) where diastolic pressure is predominantly 100 or 
more, or systolic pressure is predominantly 160 or more, or where 
the an individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication for 
control.  A 20 percent rating requires diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 200 
or more.  A rating of 40 percent requires diastolic pressure 
predominantly 120mm or more.  A rating of 60 percent requires 
diastolic blood pressure predominantly 130mm or more.  According 
to note 1, hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days.  38 C.F.R. § 4.104.

After a careful review of all the evidence of record, the Board 
finds that, for the entire initial rating period, the Veteran's 
hypertension is shown to more closely approximate that of a 
history of elevated diastolic blood pressure of predominately 100 
or more with the use of continuous medication for control, as 
required for a 10 percent disability rating under Diagnostic Code 
7101.  The evidence in this case shows that the Veteran has been 
treated with medication for hypertension since September 2008 
when his private physician started him on Benicar.  Private 
treatment records dated in June 2010 that pertained to another 
disability also referred to his current medications as including 
Benicar.  

With regard to requirement for a history of elevated diastolic 
blood pressure of predominately 100 or more, the history reflects 
that diastolic blood pressure was predominately 100 or more on 
multiple occasions in the past.  As recently as June 2010 his 
blood pressure was measured as 126/90, while at the April 2009 VA 
general medical examination the three readings were recorded as 
150/96, 152/90, and 155/93.  The blood pressure reading for the 
private examination in September 2008 was 140/93 when the private 
physician began the Benicar prescription.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for the assignment of an initial rating 
of 10 percent for the service-connected hypertension are met for 
the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.  The 
Board also finds that at no time during the pendency of the 
initial rating appeal has the Veteran's hypertension more nearly 
approximated diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, as required for a 20 
percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104.

Initial Rating for Hemorrhoids

The Veteran's hemorrhoids, also claimed as rectal bleeding, were 
initially rated at a noncompensable (0 percent) rating under DC 
7336, which provides ratings for internal or external 
hemorrhoids.  Mild or moderate hemorrhoids are rated 0 percent 
disabling.  Large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, are 
rated 10 percent disabling.  Hemorrhoids with persistent bleeding 
and with secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114.

After a careful review of the evidence, the Board finds that the 
preponderance of the evidence is against the appeal for a higher 
(compensable) initial disability rating for hemorrhoids.  For the 
entire initial appeal period, the Veteran's hemorrhoids have been 
manifested by mild internal hemorrhoids with complaints of 
occasional bleeding, consistent with a 0 percent rating under DC 
7336.  The hemorrhoids have not been large, thrombotic, 
irreducible, with excessive redundant tissue for any period, as 
required for a higher 10 percent rating under DC 7336.  38 C.F.R. 
§ 4.114.  

The evidence shows that while in service the Veteran sought 
treatment in August 2007 for blood in stool.  He was noted to 
have a history of hemorrhoids and the Veteran took no medication 
for the hemorrhoids.  Upon objective examination, the service 
provider noted no blood in the rectum, no prolapsed or external 
hemorrhoids, positive phincter tone, no polyps or internal 
hemorrhoids, no masses or fistules or fissures and no enlargement 
of the prostate.  The assessment was rectal bleeding of unknown 
etiology.  The Veteran again reported rectal bleeding during the 
November 2007 Report of Medical Assessment, as part of his 
retirement examination.  

In March 2008 the Veteran underwent a colonoscopy.  The perianal 
examination was abnormal.  Medical personnel found non-thrombosed 
internal hemorrhoids.  A polyp was found and removed.  The 
etiology of his rectal bleeding was determined to be the internal 
hemorrhoids.  

The Veteran was afforded a VA general medical examination in 
August 2008.  He reported being told he had hemorrhoids and that 
he used an over-the-counter cream for them.  The examiner noted 
no external hemorrhoids and no internal hemorrhoids were 
palpated.  The examiner assessed for the hemorrhoids a normal 
hematocrit and the assistance of the over-the-counter cream.  The 
examiner also found no loss of function with the hemorrhoids or 
the rectal bleeding.  

The Veteran was afforded another VA general medical examination 
in April 2009.  Upon objective examination the examiner noted 
internal hemorrhoids with no bleeding, no thrombosis, no evidence 
of prolapsed, and no fissures.  Specifically, there was one small 
hemorrhoid.  The examiner indicated in the positive that they 
were reducible.   

The Veteran testified before the undersigned and described the 
frequent bleeding and the use of the over-the-counter cream.

Specifically, the examination reports of record all reveal, at 
most, mild internal hemorrhoids.  The evidence does not show that 
hemorrhoids are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  Further, 
while there is evidence of bleeding, in that the Veteran 
continues to report blood in his stools, the bleeding is not 
associated with secondary anemia.  No medical report of record 
found the Veteran suffered from anemia.  Thus, to the extent that 
rectal bleeding resulted from his hemorrhoids, it is not shown to 
be persistent nor resulting in secondary anemia.

Such competent evidence concerning the nature and extent of the 
Veteran's hemorrhoids has been provided by the medical personnel 
who have examined him during the appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  As such, the Board finds these records to be more 
probative than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding may 
affect the credibility of testimony).

The treatment and examination reports consistently found only 
small, internal hemorrhoids, and no thrombosis.  The April 2009 
VA examination found only one internal hemorrhoid that was 
reducible, and found no thrombosis.  In sum, the preponderance of 
the evidence is against the claim for an initial rating in excess 
of 0 percent for hemorrhoids for any period.  There is no doubt 
to be resolved, and the appeal is denied.  

Initial Rating for Hiatal Hernia

Hiatal hernias are rated under DC 7346.  A 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
rating of less severity.  A 30 percent rating is warranted for 
hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of a considerable 
impairment of health.  A 60 percent rating requires symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

After a careful review of the evidence, the Board finds that, for 
the entire initial rating appeal period, the Veteran's hiatal 
hernia disability has been manifested by recurring pyrosis 
(heartburn), reflux, and dysphagia (difficulty swallowing), which 
more nearly approximate the criteria for a 10 percent disability 
rating under DC 7346.  38 C.F.R. § 4.114.  

The symptoms demonstrated by the lay and medical evidence show 
two symptoms for the 30 percent rating (pyrosis and dysphagia) 
that are of less severity, and shows reflux, but not actually 
regurgitation.  Specifically, the Veteran has consistently 
described recurring heartburn, though the Board notes the date of 
onset varies considerably throughout the record, as well as 
difficulty swallowing, which would account for 2 of the symptoms 
necessary for a 10 percent evaluation.

The evidence shows that in service the Veteran was diagnosed with 
an inguinal hernia in June 1997.  As part of the November 2007 
Report of Medical History that was prepared upon his retirement, 
the Veteran indicated in the positive for frequent indigestion or 
heartburn.  He described heartburn 4 to 5 times a week with no 
particular trigger foods.  

During the August 2008 VA general medical examination he reported 
heartburn for the previous 3 years at least twice a week, even on 
drinking water, and that he used an over-the-counter medication 
which helped.  Upon objective examination his abdomen was soft, 
nontender, nondistended with bowel sounds present in all four 
quadrants.  An upper GI study performed for the examination found 
a hiatal hernia and reflux to the level of the thoracic inlet 
with delayed clearance.

A private September 2008 evalaution included the observation that 
he had had reflux for now 4 years and while the over-the-counter 
medication provided some relief, it did not control completely 
the reflux.  The physician recommended weight loss, a low fat 
diet, and prescribed Nexium.  

The Veteran's May 2009 statement described his reflux symptoms as 
still 3 to 4 times a week, that he had difficulty swallowing, and 
that the disability required daily medication.  He also described 
pain in his chest and out of his shoulders. 

In April 2009 the Veteran was afforded another VA general 
examination.  He now dated the onset of his heartburn as 6 to 7 
years prior and that he went to the service medical personnel 
"all the time" for heartburn.  He still experienced pain 
despite the Nexium.  Private treatment records dated in June 2010 
for another disability noted he still took Nexium.

In the Board personal hearing testimony before the undersigned, 
the Veteran stated he had difficulty swallowing, daily heartburn, 
and occasionally shoulder pain.  See Transcript, p. 14-15.  With 
regard to the report of shoulder pain, the Board observes that 
the Veteran is already service connected for both the left and 
right shoulders, for rotator cuff impingement and that in the 
private September 2008 evaluation for his reflux symptom, there 
is no reference to shoulder pain accompanying the reflux.  As 
well, the Board observes that the objective record does not 
support the Veteran's memory that his complained "all the time" 
to the service corpsman regarding the heartburn.

The Board also finds that a higher disability rating of 30 
percent is not warranted for any period.  For the entire initial 
appeal period, the Veteran's hiatal hernia disability has  not 
manifested in persistently recurrent epigastric distress, 
regurgitation, or substernal arm or shoulder pain, and has not 
been productive of considerable impairment of health.  Indeed, no 
medical report of record found the Veteran's hiatal hernia or 
complaints of reflux to have considerable impairment on his 
health.    38 C.F.R. § 4.114, DC 7346.  

Resolving any reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for the assignment of an initial rating 
of 10 percent, but no higher, for the service-connected hiatal 
hernia are met for the entire initial rating period.  38 C.F.R. 
§§ 4.3, 4.7. 

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
symptomatology and impairment due to the Veteran's hypertension, 
hiatal hernia, and hemorrhoids disabilities.  The Veteran's 
hypertension is manifested by a history of elevated diastolic 
blood pressure of predominately 100 or more with the use of 
continuous medication for control.  These manifestations are 
specifically contemplated in the schedular rating criteria.  The 
Board finds that the rating criteria are therefore adequate to 
evaluate the Veteran's hypertension disability.  

As well, the Veteran hemorrhoids have been repeated found to be 
small, internal, not indicative of thrombosis and reducible.  
These manifestations are specifically contemplated in the 
schedular rating criteria.  Finally, the Veteran's hiatal hernia 
disability has been manifested by the symptoms of recurring 
regurgitation, daily medication, and difficulty swallowing, which 
are symptoms contemplated by the schedular rating criteria.  For 
these reasons, the Board finds that the schedular rating criteria 
is adequate to rate the service-connected disabilities, and 
referral for consideration of extraschedular rating is not 
warranted.  38 C.F.R. § 3.321(b). 


ORDER

An initial rating of 10 percent for hypertension is granted.

An initial rating in excess of 0 percent for hemorrhoids is 
denied.

An initial rating of 10 percent for hiatal hernia is granted.


REMAND

Service Connection for Sleep Apnea

A May 2009 VA sleep study consultation assessed obstructive sleep 
apnea.  However, there is no reference to any form of sleep 
disorder in the Veteran's service treatment records (STRs).  
Notwithstanding this, the Veteran presented an explanation for 
why the claimed condition should be service related, stating that 
he had experienced sleep problems during service, yet did not 
report these symptoms to service medical personnel in fear that 
he would be discharged prior to his retirement.  See Transcript, 
p. 4.  The Veteran's assertions of in-service injury or other 
circumstances precipitating disability are to be afforded due 
consideration, even where not confirmed by actual service 
records.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Indeed, the record contains statements, both 
dated October 2009, by his wife, describing 10 years of symptoms, 
and by a fellow serviceman, who remember the difficulties 
awakening the Veteran, in addition to May 2005 and November 2007 
Reports of Medical History, completed in service and upon 
retirement, on which the Veteran denied problems sleeping, and 
post-service statements by the Veteran suggesting the two VA 
general medical examinations afforded to him were not thorough as 
they did not diagnose the sleep apnea.  See July 2009 Statement; 
September 2009 Statement.  

While the May 2009 VA sleep consultation did assess obstructive 
sleep apnea, the examiner did not provide any opinion regarding 
etiology.  As well, the Veteran is service connected for both 
hypertension and chronic obstructive pulmonary disorder (COPD).  
In his September 2009 statement the Veteran claimed that his 
sleep apnea may be secondary to his hypertension.  The Board 
acknowledges that the RO mailed a December 2009 letter to the 
Veteran asking whether he was affirmatively claiming his sleep 
apnea was secondary to his hypertension and that the record does 
not contain a reply.  As the Veteran remains without a 
representative, the Board will not consider his failure to reply 
a definitive response.  

Therefore, the relevant documents in the claims file should be 
forwarded to an appropriate examiner for review to determine the 
nature and likely etiology of the sleep apnea, to include an 
opinion as to whether the sleep apnea disorder is caused or 
aggravated by the already service-connected disabilities, 
specifically hypertension or COPD.  38 C.F.R. § 3.310 (any 
increase in severity of a non-service-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists, 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

If the VA examiner deems a physical examination necessary, this 
should be scheduled.  Under VA regulations, it is incumbent upon 
a Veteran to submit to a VA examination if he is applying for, or 
in receipt of, VA compensation or pension benefits.  See Dusek v. 
Derwinski, 2 Vet. App. 519 (1992).  The Veteran must be prepared 
to meet his obligations by cooperating with VA efforts to provide 
an adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  The Board notes that this obligation to 
cooperate includes candor with the VA examiners.

Remand for Statement of the Case

Finally, the Veteran has filed a timely Notice of Disagreement in 
July 2009 with a June 2009 RO rating decision earlier that 
assigned an initial 0 percent rating for left wrist carpal tunnel 
syndrome (he did not appeal the right wrist carpal tunnel 
syndrome rating).  A Statement of the Case has not been issued on 
the issue initial rating appeal of the 0 percent stage of the 
rating for left carpal tunnel syndrome.

As well, the Veteran filed a timely Notice of Disagreement with a 
September 2008 RO rating decision earlier that had assigned an 
initial 10 percent rating separately for each knee for patella 
chondromalacia.  The Board acknowledges that prior to July 2009 
the Veteran submitted statements indicating both that he 
disagreed with the 10 percent rating and that he was satisfied 
with the 10 percent rating.  The Board also acknowledges 
notations by RO staff indicating the RO had interpreted these 
statements to indicate the Veteran had withdrawn his appeal.  
Nonetheless, in his July 2009 statement, the Veteran inquired as 
to the state of the appeal for the ratings for his left and right 
knee patella chondromalacia, and that statement is sufficient to 
comprise a timely Notice of Disagreement.  

Therefore, a remand is required for issuance of a Statement of 
the Case as the next step in the appellate process.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, the issues of entitlement to service connection for 
sleep apnea, entitlement to an initial rating in excess of 0 
percent for left carpal tunnel syndrome (from August 1, 2010), 
and entitlement to initial ratings in excess of 10 percent for 
left and right knee patella chondromalacia are REMANDED for the 
following action:
	
1.  Provide VCAA notice on the theory of 
secondary service connection for sleep apnea, 
as secondary to any of the service-connected 
disabilities.  

2.  The RO/AMC should forward the relevant 
documents on the claims file to an 
appropriate VA respiratory disorders 
examiner for review to determine the likely 
etiology of his claimed sleep apnea.  If the 
examiner deems it necessary, the Veteran may 
be scheduled for an examination.  It is 
requested that the VA examiner offer an 
opinion as to whether sleep apnea is at 
least as likely as not (50 percent or greater 
probability) due to an incident of the 
Veteran's military service, in particular his 
duties being on a ship out to sea and as a 
radar operator.   

a.  The Board observes the Veteran discussed 
his symptoms in service during the November 
2010 hearing, and a transcript is of record, 
as well as in his September 2009 statement.

b.  The VA examiner should also opine if the 
sleep apnea disorder is at least as likely as 
not caused or aggravated by the already 
service-connected hypertension or COPD, or 
any other of the Veteran's service-connected 
disabilities.  The examiner should identify 
the baseline level of severity of the sleep 
apnea prior to the onset of aggravation, or 
by the earliest medical evidence created at 
any time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity.  If some of 
the increase in severity of the sleep apnea 
is due to natural progress, the examiner 
should identify the degree of increase in 
severity due to natural progression.

c.  The examiner should include in the 
examination report the rationale for any 
opinion expressed and conclusion reached. 

d.  Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather it means that the weight 
of the medical evidence both for and against 
a conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support the 
contended relationship; "less likely" weighs 
against a causal relationship.  Please answer 
the questions posed with use of "as likely," 
"more likely," or "less likely" language. 

3.  Thereafter, the RO/AMC should 
readjudicate the claim for service connection 
for sleep apnea based upon all additional 
evidence received.  If any benefit sought on 
appeal is not granted, the Veteran should be 
furnished with a Supplemental Statement of 
the Case (SSOC), and should be afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

4.  The RO/AMC shall issue Statements of the 
Case addressing the issues of entitlement to 
an initial rating in excess of 0 percent for 
left carpal tunnel syndrome (for period from 
August 1, 2010), initial rating in excess of 
10 percent for left chondromalacia patella, 
and initial rating in excess of 10 percent 
for right chondromalacia patella.  If, and 
only if, the Veteran submits timely 
Substantive Appeals addressing these issues 
should they be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


